Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
	OBJECTION

	2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '002 application as US 11,072,823.

	NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 67, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because it cannot be determined what is encompassed by the language 'further comprises and dNTPs'.  Correction is required.




4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 55-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,196,686.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim and the pending claims are related as species-genus.  That is, the patented kit is a species further comprising a 5' end that lacks a phosphate that is within the genus of the pending kit claims, which also comprises a stem-loop oligonucleotide comprising deoxy-uridine, a ligase, and a polymerase.

6.	Claims 55-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,072,823.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim and the pending claims are related as species-genus.  That is, the patented kit is a species further comprising a 5' end that lacks a phosphate that is within the genus of the pending kit claims, which also comprises a stem-loop oligonucleotide comprising deoxy-uridine, a ligase, and a polymerase.

	PRIOR ART REJECTION

	7.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AlA 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AlA 35 U.S.C. 103(c) and potential pre-AlA 35 U.S.C. 102(e), (f) or (g) prior art under pre-AlA 35 U.S.C. 103(a).

	Claims 55-72 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lizardi et al. (US 6,403,319).
	Regarding independent claims 55, 63, and 69, and dependent claims 60-61, Lizardi et al. discloses methods that use: a stem-loop oligonucleotide comprising an inverted repeat and a loop, the oligonucleotide further comprising at least one deoxy-uridine; a DNA ligase; a DNA polymerase; dU glycosylase; and an endonuclease.  See Figs. 1A and 1B, and 6; see column 4, line 33 to column 10, line 56; see column 24, line 46 to column 28, line 46.  Specifically, a stem-loop oligonucleotide is disclosed in Figs. 1A and 1B, and column 8, line 58 to column 10, line 56, with the use of at least one deoxy-uridine in such an oligonucleotide being disclosed in column 10, lines 11-17.  Ligation is disclosed in column 6, lines 57-62 and column 27, line 57 to column 28, line 50, which directly and clearly suggests the use of a ligase enzyme, including DNA ligase.  A DNA polymerase is disclosed in column 24, lines 56-57.   The concept of a kit is disclosed in column 64 in claim 106. 
	Further regarding claims 56, 64, and 69, Lizardi et al. discloses using dU glycosylase; see column 10, lines 15-17 and column 28, lines 16 and 43.
	Further regarding claims 57, 65, and 69, Lizardi et al. discloses using an endonuclease; see column 7, lines 41-45, column 10, line 4, and column 16, lines 33-35.
	Further regarding claims 58, 66, and 70, Lizardi et al. discloses performing PCR, which directly and clearly suggests the use of a thermostable polymerase.  See column 6, line 44; column 23, lines 27-28; column 27, line 62; and column 28, line 26.
	Further regarding claims 59, 67, and 71, Lizardi et al. discloses using dNTPs in column 24, line 58.
	Further regarding claims 62, 68, and 72, while Lizardi et al. does not explicitly disclose the use of a 'universal primer', such a primer is suggested in column 19, lines 29-60, in the section describing 'Second Adaptors'.  Specifically, the document recites: 'For example, the second adaptors can provide sequence for primer hybridization of a second primer or second hairpin primer. Thus, preferred sequence composition and length for the double-stranded portion of second adaptors will generally be those that are useful for primer hybridization' and 'It is preferable that the members of a set of second adaptors contain a double-stranded portion which is identical for each member of the set'.  As the skilled artisan would understand, the primer described here capable of binding to common sequence in the second adaptor is a 'universal primer'. 
	Although Lizardi et al. does not explicitly disclose the claimed kit, one of ordinary skill in the art would have been motivated to make a kit comprising the stem-loop oligonucleotide comprising at least one dU, DNA ligase, DNA polymerase including a thermostable DNA polymerase, dU glycosylase, endonuclease, dNTPs, and universal primer, explicitly disclosed or suggested by Lizardi et al., because such a kit would have clearly been suggested for the convenience of practicing the methods of Lizardi et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make and use the claimed kits.

	CONCLUSION

	8.	No claims are free of the prior art.

	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/06/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637